                                                       Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 1 of 16
                                                                                   Electric Mirror V. Avalon Glass
                                                                                    Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                                Joint Sitp     Joint Stip 
Ex. #     Bates ‐ Begin   Depo Ex. #   Description                                               Date                Authentic     Admissible     Date Offered   Date Admitted
001       PNA0000137                   ATS 191 2012‐08‐08                                        08/08/12               Yes
002                       12 Wurzell   ATS 191 2012‐08‐14                                        08/14/12               Yes
003       PNA0000131      011 Cline    ATS 191 2012‐10‐02                                        10/02/12               Yes
004       PNA0000195      010 Cline    ATS 191 2013‐01‐07                                        01/07/13               Yes
005       EM042152                     ATS‐143 NSG Technical Bulletin   re hand cleaning         01/14/13               Yes
006       PNA0000181                   ATS 191 2015‐04‐17                                        04/17/15               Yes
007       PNA0000124                   Digital Display spec sheet                                03/01/14               Yes
008                                    Pilkington MIrroView Television Mirror spec sheet         08/??/12               Yes
009       EM006298                     Email re Site Visit                                       04/13/11               Yes
010       EM040429        043          Avalon mirror manual                                      ??/??/12               Yes
012       PPT000556                    Email FW: Message From KMBT                               10/23/12               Yes            Yes
013       EM003099                     Email re 13017MR ‐ Electric Mirror                        10/22/13               Yes
014       EM007484        003 Beeman, 5Email re: Oversized V‐20 Glass                            01/07/13
015       PPT000001                    Email From Wurzell Dated Feb 6, 2013                      02/06/13               Yes            Yes
016       PNA0000005                   Email re: Avalon Mirror: 20K                              08/05/13               Yes
017       EM003576                     Email re: V20                                             05/05/14               Yes
018       EM008286                     Email re: SO#31472 Mandalay Bay Model Room                05/28/14               Yes
019       EM004094                     Email re V20                                              12/15/14               Yes
020       PNA0000007                   Email re volume MirroView                                 12/15/14               Yes
022       PNA0000659                   Email re Avalon Mirror ‐ 1/4 inch MirrorView              01/14/15               Yes
023       PNA0000476                   Email re Avalon Mirror ‐ 1/4 inch MirrorView              01/15/15               Yes
024       PNA0000655                   Email re Email re Avalon Mirror ‐ 1/4 inch MirrorView     01/14/15               Yes
025       EM004152                     Email re PO 226958 V20 large order                        01/15/15               Yes
026       EM000818                     Email re Pilkington MirroView                             01/16/15               Yes
027       pna0000633                   Email FW Avalon Glass                                     01/22/15               Yes
028       EM015892                     Email re Electric Mirror ‐ Avalon Meeting                 02/09/15
029       PNA0000625                   Email re Avalon Mirror: MGM MirroView                     02/10/15               Yes
032       EM015919                     Email Avalon Glass ‐ Meeting                              05/28/15               Yes            Yes
033       EM001113                     Email re V70                                              06/22/15               Yes
034       EM009696        087 / 141    Email FW MB Tower Remodel                                 07/06/15
035       EM009715        051 / 60     EM Re MB Tower Remodel ‐ 13017                            07/07/15               Yes            Yes
036       EM009779        144          Email                                                     07/10/15               Yes            Yes


1 of 16                                                                                                                                                                      Draft Printed 10/30/2018 
                                                        Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 2 of 16
                                                                               Electric Mirror V. Avalon Glass
                                                                                Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                            Joint Sitp     Joint Stip 
Ex. #     Bates ‐ Begin   Depo Ex. #     Description                                         Date                Authentic     Admissible     Date Offered   Date Admitted
037       EM004553                       Email re storage rates                              07/10/15               Yes
039       EM004567                       Email re EM matrix                                  07/16/15               Yes
041       EM009837        109 / 147 /20  Email re 38807                                      07/26/15               Yes            Yes
042       EM009857        110            Email re 38807                                      07/27/15               Yes
043       PPT000447                      Email re  flights booked                            07/27/15               Yes
044       EM009889        112            Email re Crate photos                               07/27/15               Yes            Yes
045       EM001247        032            Email re implementation of fixtures                 07/29/15
047       PPT000489                      Email re Electric Mirror scratches                  08/04/15               Yes
048       EM010009                       Email re MB update                                  08/05/15               Yes
049       EM010026        002 Andrich Email re Mandalay Bay or Trump                         08/06/15               Yes
050       EM010091                       Email  re boxes for remake                          08/07/15               Yes            Yes
052       EM001313        035            Email re pulp pick up                               08/10/15               Yes
053       PPT000464                      Email re V20 ASM standard                           06/07/16               Yes
055       EM040050                       Email w Mandalay Bay Rework Plan                    08/11/15
056       EM000310                       Email re Avalon Glass                               08/12/15               Yes
058       Bomb000307                     Email re punchlist                                  08/19/15               Yes
059       EM010489        127            Email re site visit                                 08/20/15               Yes            Yes
060       EM007393                       Email re rework plan                                08/25/15               Yes            Yes
061       EM004743        006 Andrich Email re BOB glass entries                             08/28/15               Yes            Yes
062       EM004757        177            Email call please                                   08/31/15               Yes
067       EM010730        037            Email re V20 Mirror defects                         09/10/15               Yes            Yes
068       EM010745        116 / 128      Email re reject numbers                             09/11/15               Yes            Yes
069       PPT000307                      Email re MB Electric Mirror Floor 9                 09/11/15               Yes
070       EM016676                       Email re delivery schedule                          09/13/15               Yes
071       EM010785                       Email re reject numbers                             09/14/15               Yes            Yes
073       EM010909        118            Email re Mirror total                               09/18/15               Yes
074       PPT000396                      Email w Floor 8 Go Back List                        09/18/15               Yes
076       EM011005        011 Andrich Email re BOB glass entires                             09/28/15               Yes
078       PPT000563                      Email w go back list                                10/02/15               Yes
079       EM011090                       Email re LF 1107                                    10/02/15               Yes
080       EM016723                       Email re V20 issue                                  10/02/15               Yes
081       EM011193        120            Email re crates                                     10/07/15               Yes            Yes


2 of 16                                                                                                                                                                  Draft Printed 10/30/2018 
                                                       Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 3 of 16
                                                                                    Electric Mirror V. Avalon Glass
                                                                                     Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                                 Joint Sitp     Joint Stip 
Ex. #   Bates ‐ Begin   Depo Ex. #     Description                                                Date                Authentic     Admissible     Date Offered   Date Admitted
082     EM001617                       Email re mirroview specs                                   10/12/15               Yes
083     EM001556                       Email re V20 coating process                               10/09/15               Yes
084     EM011359                       Email re RM inspections                                    10/13/15               Yes
086     EM004996        003 / 62 / 137 Email re Follow up letter                                  10/13/15               Yes            Yes
087     EM005025                       Email re Electric Mirror updates                           10/16/15               Yes
088     EM005048                       Email re Mandalay scratch                                  10/21/15               Yes
089     EM005062                       Email re go back plan                                      10/23/15               Yes
090     EM011711                       Email re tie‐in                                            10/29/15               Yes
091     EM005151                       Email re go back list                                      11/06/15               Yes
092     EM011787                       Email re Supply schedule                                   11/09/15               Yes
093     EM011812        013 Andrich Email re warranty language                                    11/10/15               Yes
094     EM011842        095            Email re supply schedule                                   11/11/15               Yes
095     EM011896                       Email re go backs                                          11/12/15               Yes
096     EM011935        121            Email re Weekly Update                                     11/16/15               Yes            Yes
097     EM016858        040            Email re credit request                                    11/20/15               Yes
098     EM011781                       Email re supply schedule                                   11/06/15               Yes
099     EM001791                       Email re credit request                                    11/23/15               Yes
100     EM016168                       Email re estimate of revenue                               12/01/15               Yes            Yes
101     EM012130                       Email w Avalon Meeting                                     12/01/15               Yes
102     EM011838                       Email w BOB tag                                            11/11/15               Yes
103     EM001841                       Email re issue credit                                      12/05/15               Yes
104     EM005383                       Email re go backs                                          12/06/15               Yes
105     EM012172        122            Email w Weekly Update                                      12/06/15               Yes
106     EM005391                       Email re Mandalay mirror                                   12/08/15               Yes
107     EM012220                       Email re unrealized revevue                                12/08/15               Yes
108     EM012232                       Email re Mandalay Bay Labor                                12/09/15               Yes
109     EM012288                       Email re Pilkington claim to rework V20                    12/10/15               Yes
109 crosEM041881                       Email re Scratches in MirroView                            12/03/15               Yes
110     EM012344                       Email w Weekly Update                                      12/12/15               Yes
111     EM005461                       Email re Pilkington Meeting at Electric Mirror             12/14/15               Yes
112     EM012376        096            Email re Special Coat V20                                  12/15/15               Yes
114     EM012380                       Email re Avalon trip                                       12/15/15               Yes


3 of 16                                                                                                                                                                       Draft Printed 10/30/2018 
                                                        Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 4 of 16
                                                                                     Electric Mirror V. Avalon Glass
                                                                                      Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                                  Joint Sitp     Joint Stip 
Ex. #     Bates ‐ Begin   Depo Ex. #    Description                                                Date                Authentic     Admissible     Date Offered   Date Admitted
115       EM017120                      Email re Pilkington Meeting at Electric Mirror             12/15/15               Yes
116       PNA0000508      213           Email re Scratches on Mirroview                            12/15/15               Yes
117       PNA0000494      004 Steinberg Email re 1/4 MIrroView for MGM                             12/16/15               Yes
118       EM012516        124           Email re Mandalay Bay Update                               12/17/15               Yes            Yes
119       EM000228                      Email re MirroView Pilkington Meeting                      12/17/15               Yes
120       PNA0000533      214           Email re Avalon Mirror                                     12/18/15               Yes
122       PPT000486                     Email re Mirror Inventory                                  12/21/15               Yes
123       EM012770                      Email re Luxul LED Tubes                                   12/28/15               Yes
124       EM012796                      Email re Avalon update                                     12/29/15               Yes
125       EM012826                      Emails re Avalon Update                                    12/29/15               Yes
126       EM012879        007 Doc       Email re Avalon trip report                                01/02/16               Yes
127       EM012881                      Email re Avalon trip report                                01/02/16               Yes
128       EM013026        097           Email re Electric Mirror Shipments                         01/08/16               Yes
129       EM013034                      Email re Avalon Update                                     01/08/16               Yes
130       PNA0000239      215           Visit Report                                               01/11/16               Yes            Yes
131       EM013277        130 / 10 Doc Email re Pilkington Visit to Electric Mirror                01/19/16               Yes            Yes
132       PNA0000243      217           Email re Pilkington Visit to Electric Mirror               01/19/16               Yes
132       EM005837                      Email re Pilkington visit to Electric Mirror               01/12/16               Yes
133       PNA0000256      218           Email re Avalon trip                                       01/21/16               Yes
134       PNA0000342                    Email re Trip Report ‐ Avalon                              01/25/16               Yes
134a      PNA0000250                    Trip Report                                                01/20/16               Yes
135       EM000364                      Email re claim                                             02/01/16               Yes
136       PNA0000323      221           NGS Group Sample Report                                    02/04/16               Yes
137       PNA0000324      220           NSG Group Sample Report                                    02/04/16               Yes
138       EM013866        131 excerpt Email re go backs                                            03/11/16               Yes
139       EM006241                      Email re Go‐back rooms                                     03/14/16               Yes
140       EM002557        106           Email re credit requests                                   03/15/16               Yes
141       PNA0000349      223           Analysis Report Baines                                     04/07/16               Yes
142       EM000483                      Email re Avalon due this week of 4/18/15                   04/29/16               Yes
143       PNA0000364      228           NSG Group Sample Testing Mirroview                         04/25/16               Yes
144       PNA0000371                    Email re Trip Report 1/11/16                               05/19/16               Yes
145       PNA0000278      222           NSG Group Report re Scratches                              ??/??/16               Yes


4 of 16                                                                                                                                                                        Draft Printed 10/30/2018 
                                                      Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 5 of 16
                                                                                  Electric Mirror V. Avalon Glass
                                                                                   Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                               Joint Sitp     Joint Stip 
Ex. #    Bates ‐ Begin   Depo Ex. #    Description                                              Date                Authentic     Admissible     Date Offered   Date Admitted
146      PPT000453                     Avalon Monthly Sales Summary Spreadsheet                 12/31/16               Yes
147      Various                       MGM PO MB Tower Remodel                                  11/24/14               Yes            Yes
148 / 14 PPT000433                     MGM Pos combined                                         01/15/15               Yes            Yes
150      EM015776                      MGM Pos combined                                         01/09/15               Yes            Yes
151      Various                       Electric Mirror POs                                      01/14/15               Yes            Yes
152      Various                       EM Packing Slips combined                                04/02/15               Yes            Yes
154      Various                       Avalon Invoices combined                                 ??/??/18               Yes            Yes
155      EM014135        171           Avalon Packing Slip                                      02/20/15               Yes            Yes
156      EM014415        401           McCurdy MirroView Analysis Report                        10/12/17
157                                    McCurdy Scratch Summary Report                           04/30/17               Yes
158      EM040255        402           McCurdy Supplemental Report                              03/16/18
159                                    McCurdy Report                                           07/05/18               Yes
160                                    McCurdy Rebuttal Report                                  08/31/18               Yes
161                      007 Cline     ASTM C1376‐10                                            05/01/13               Yes
162                      226 / 8 Cline ASTM C1036‐11                                            02/01/12               Yes
163                      006 Cline     ASTM C1503‐08                                            11/20/16               Yes
164                      017 Cline     ASTM G171‐03                                             09/01/09               Yes
165                      180           Edelman Photos                                           12/16/15               Yes
167a PPT000681                         Avalon Glass and Mirror Front End Process                12/16/15               Yes
167      EM012535                      Email re Trip Report (w attachment)                      12/17/15               Yes
168      PPT000691                     Electric Mirror Cost of Replacement Spreadsheet          ??/??/18               Yes
169      PPT000328                     MRB Details Spreadsheet                                  ??/??/18               Yes
170      PPT000619                     Crate Tracking Worksheet                                 ??/??/18               Yes
171      PPT000595                     Go Back Spreadsheet                                      ??/??/15               Yes
172      Various                       CH Robinson Invoices combined                            ??/??/18               Yes
173      PPT000680                     AFN Shipping Invoice                                     09/11/15               Yes
174      PPT000588                     FedEx Invoices combined                                  ??/??/18               Yes
175      Various                       Advantage Warehouse Invoices                             07/17/15               Yes
176      Various                       Labor Ready invoices combined                            ??/??/18               Yes
177      PPT000471                     Lynden International Invoices                            ??/??/18               Yes
178      PPT000490                     Supplies Invoices combined                               ??/??/18               Yes
179      Various                       McKinney Trainer Invoices combined                       ??/??/18               Yes


5 of 16                                                                                                                                                                     Draft Printed 10/30/2018 
                                                      Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 6 of 16
                                                                                  Electric Mirror V. Avalon Glass
                                                                                   Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                               Joint Sitp     Joint Stip 
Ex. #     Bates ‐ Begin   Depo Ex. #   Description                                                Date              Authentic     Admissible     Date Offered   Date Admitted
180       PPT000601                    Electric Mirror Earnings Statements                        ??/??/18             Yes
181       PPT000646                    Berntson Porter Report                                     10/12/17             Yes
182       PPT000671                    Bertson Porter Supplemental Report                         02/06/18             Yes
183       PPT000678                    Bertson Porter Supplemental Analysis Memo                  09/30/18             Yes
184       PPT000623                    Electric Mirror Balance Sheet 2016                         ??/??/16
185       EM014026                     Moss Adams Report                                          12/31/13
188       EM000926                     Email re Electric Mirror Avalon Meeting                    03/11/15             Yes
189       EM040270                     McCurdy Materials Relied Upon List                         ??/??/18             Yes
190       EM040276                     McCurdy CV                                                 ??/??/18             Yes
191       EM040282                     AGC Processing Guide                                       06/??/13             Yes
192       EM040300                     A Multilayer Strategy for Improving the Abrasion Resistanc 09/??/16             Yes
193       EM040310                     An overview of the potential of quantitative coating adhes 02/??/06             Yes
194       EM040327                     Approaches to investigate delamination and interfacial tou11/30/16              Yes
195       EM040363                     Assessment of the Weatherability & Durability of Decorativ02/??/15              Yes
196       EM040394                     autodesk‐slides‐sustworkshp_nzeb_3‐lightingdaylighting ??/??/18                 Yes
197       EM040416                     Avalon Glass Procedures                                    09/??/16             Yes
198       EM040501                     Science Direct ‐ INvestigation                             ??/??/05             Yes
199       EM040510                     Bohle_Sedimentor‐DIN5_Flyer_UK                             ??/??/18             Yes
200       EM040522                     bull_Failure modes in scratch adhesion testing_ sct 1991 07/10/1991             Yes
201       EM040530                     Cardinal_Technical_Glass_Guide_Web                         ??/??/14             Yes
202       EM040590                     Challenges in assessing the mechanical behavior of coating??/??/18              Yes
203       EM040596                     COF Erosion Optical Summary_30MAY17                        05/30/17             Yes
204       EM040602                     COF_Erosion_Optical_Plots                                  ??/??/18             Yes
205       EM040606                     Coolant recycling improves uptime and profit _ lubriserv ??/??/17               Yes
206       EM040614                     CRL_BioClean_SDS_WSR1                                      12/31/14             Yes
207       EM040617                     Daylight_Wikipedia                                         ??/??/17             Yes
208       EM040620                     DD‐M‐411C                                                  01/02/1990           Yes
209       EM040631                     Daylight Energy and Indoor Climate Basic Book              ??/??/14             Yes
210       EM040781                     Double_edgers_Pencil_edgers_EN_DE                          ??/??/18             Yes
211       Various                      McCurdy Photos ‐ Avalon Visit combined (249) ‐ TR 211 ??/??/18                  Yes
212       EM041054                     Effect of Abrasive Size on Wear_31706                      03/16/12             Yes
213       EM041074                     EM_Roller_Caster_Tables_2017‐08‐10 1.11.55                 ??/??/18             Yes


6 of 16                                                                                                                                                                     Draft Printed 10/30/2018 
                                                      Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 7 of 16
                                                                                  Electric Mirror V. Avalon Glass
                                                                                   Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                               Joint Sitp     Joint Stip 
Ex. #     Bates ‐ Begin   Depo Ex. #   Description                                               Date               Authentic     Admissible     Date Offered   Date Admitted
214       EM041075                     EN 1096‐1                                                 01/??/12              Yes
215       EM041094                     EN 1096‐2                                                 01/??/12              Yes
216       EM041123                     EN 1096‐4                                                 10/??/04              Yes
217       EM041162                     GANA_Assessing the Durability of Decorative Glass_DD_0506/??/14                 Yes
218       EM041172                     Glass_MechPropHandouts                                    ??/??/18              Yes
219       EM041187                     GLASSGRI                                                  06/??/04              Yes
220       EM041191                     GPD‐B7‐Mauer09                                            ??/??/09              Yes
221       EM041194                     Grid_Meter_IMG_7652                                       ??/??/18              Yes
222       EM041195                     Grid_Setup_IMG_7867                                       ??/??/18              Yes
224       EM041199                     H20 Manual                                                ??/??/18              Yes
225       EM041214                     Holmberg_Coatings_Tribology                               09/01/08              Yes
226       EM041791                     Illuminance ‐ Recommended Light Level                     12/20/17              Yes
227       EM041795                     Illuminance _ AON2                                        12/05/17              Yes
228       EM041797                     illumination‐fundamentals                                 ??/??/1990            Yes
229       EM041845                     IMG_2904                                                  ??/??/18
230       Various                      McCurdy Materials Photos combined (50) TR 230             ??/??/18
231       various                      McCurdy Materials Photos Combined (7) TR 231              ??/??/18
232       EM041898                     Indentation fracture and toughness assessment for thin op??/??/07               Yes
233       various                      McCurdy Materials Photos Combined (3) TR 233              ??/??/18
234       EM041944                     iwca6_18_2004tgib                                         ??/??/04              Yes
235       EM041945                     JNCS v316 p54 (2003) Surface damage of soda‐lime‐silica g ??/??/03              Yes
236       EM041955                     Kelley_NISTIR_2001                                        04/??/01              Yes
237       EM041964                     Lecture13_Suratwala_Glass_Finishing_Lecture_Lehigh        ??/??/15              Yes
238       EM042055                     LT300_UM                                                  02/??/13              Yes
239       EM042062                     Maintaining an edger _ Glass Magazine                     08/13/17              Yes
240       EM042064                     V20 Mirror Handling for Mandalay Bay Project              ??/??/18
241       EM042066                     Measuring Light Levels _ Sustainability Workshop          12/??/17              Yes
242       EM042074                     Nanovea_NS161130‐30‐P Report                              12/07/16              Yes
243       EM042106                     NSG_Fig17_Analysis, Manufacturing and Engineering         ??/??/18              Yes
244       EM042107                     NSG_Fig19_Analysis, Manufacturing and Engineering         ??/??/18              Yes
245       EM042108                     PEER_stage2_10.1088%2F0022‐3727%2F44%2F3%2F0340 04/26/11                        Yes
246       EM042156                     PPG Glass Washing Technical Bulletin                      ??/??/18              Yes


7 of 16                                                                                                                                                                     Draft Printed 10/30/2018 
                                                      Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 8 of 16
                                                                                   Electric Mirror V. Avalon Glass
                                                                                    Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                                Joint Sitp     Joint Stip 
Ex. #     Bates ‐ Begin   Depo Ex. #   Description                                                Date               Authentic     Admissible     Date Offered   Date Admitted
247       EM042175                     Quality Control Plan ‐ Mirror Processing_revA              ??/??/18
248       EM042194                     RecommendedLightLevels                                     ??/??/18              Yes
249       EM042196                     REview wear resistant coatings 2016_Tkadletz et al._Surfac??/??/16               Yes
250       EM042212                     NanoIndentation Testing                                    ??/??/11              Yes
251       EM042230                     Schneider, Scratch Resistance Annealed & Tempered Glass ??/??/11                 Yes
252       EM042239                     Nanovia Scratch Hardness Measurment                        ??/??/14              Yes
253       EM042247                     Suratwala JNCS v354 p2023 (2008) Effect of rogue particles??/??/08               Yes
254       EM042262                     The_Influence_of_Coating_Compliance_Delamination_TBC??/??/10                     Yes
255       EM042272                     Thesis_VLH_Scratchability of SLG                           ??/??/05              Yes
256       EM042560                     Tribological Properties of Metallic and Ceramic Coatings_8 ??/??/01              Yes
257       EM042604                     Tromans_and_Meech_2002_Fracture_Toughness                  09/13/02              Yes
258       EM042621                     Weidner‐2010‐effect of substrate roughness on the contac??/??/10                 Yes
259       EM042628                     WindowTalkRepint                                           01/??/03              Yes
260       EM014039                     Moss Adams Report 2014                                     12/31/14
261       EM014056                     Moss Adams 2015 Report                                     12/31/15
262       EM042695                     Mandalay Bay Rework Daily Tracking Sheets                  08/27/15              Yes
263       EM010871                     Email re Mandalay Mirror Total 9/16/15                     09/16/15              Yes
264       EM011380                     Email re Tie‐in 10/13/15                                   10/13/15              Yes
265       EM012275                     Email re Avalon Day (1)                                    12/10/15              Yes
266       EM000365                     Email re Avalon Claim                                      02/23/16              Yes
300                       017          Email w ASTM c1503                                         05/24/12              Yes            Yes
301                       018          Email re Dialectric Glass Mirror                           08/08/12              Yes            Yes
302                       019          Email re Water Spots                                       09/29/12              Yes            Yes
303       EM015884        020          Email re mirror standards                                  11/05/12              Yes
304       EM015886                     Email re ASTM Standard for Mirror                          11/05/12              Yes
305                       021          Email re diaelectric mirror                                12/13/12              Yes            Yes
307                                    Email w New PO 215172                                      01/07/13              Yes            Yes
308       EM007488                     Email re Mirroview                                         01/09/13              Yes
309       EM007489                     Email re V20 visibility                                    01/10/13              Yes
310                                    Email re New PO 215529                                     01/24/13              Yes
311                                    Email re New PO 215859                                     02/12/13              Yes            Yes
312                                    Email re new PO 215918                                     02/15/13              Yes            Yes


8 of 16                                                                                                                                                                      Draft Printed 10/30/2018 
                                                     Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 9 of 16
                                                                           Electric Mirror V. Avalon Glass
                                                                            Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                        Joint Sitp     Joint Stip 
Ex. #     Bates ‐ Begin   Depo Ex. #   Description                                       Date                Authentic     Admissible     Date Offered   Date Admitted
313       EM039950                     Email re QC Process                               03/07/13               Yes
314                                    Email re PO 168438                                03/21/13               Yes            Yes
315       EM007518                     Email re V20 source                               03/22/13               Yes
316                                    Email re PO 216532                                03/25/13               Yes            Yes
317                                    Email re PO 216456                                03/26/13               Yes            Yes
319                                    Email re PO 216679                                04/02/13               Yes            Yes
320                                    Email re PO 217197                                05/07/13               Yes            Yes
321                                    Email re PO 217318                                05/15/13               Yes            Yes
322                                    Email re revised PO 217197                        05/15/13               Yes            Yes
323                                    Email re PO 217366                                05/20/13               Yes            Yes
324                                    Email re PO 217561                                06/03/13               Yes            Yes
325                                    Email re PO 217638                                06/06/13               Yes            Yes
326                                    Email re PO 217727                                06/11/13               Yes            Yes
327                                    Email re PO 217739                                06/13/13               Yes            Yes
328       EM007522                     Email re Avalon Supply Agreement                  06/24/13               Yes            Yes
329                                    Email re PO 217598                                06/25/13               Yes            Yes
330       EM007530                     Email re V20                                      07/03/13               Yes            Yes
331                                    Email re PO 218173                                07/10/13               Yes            Yes
332                                    Email re PO 217186                                07/11/13               Yes            Yes
333                                    Email re V20                                      07/18/13               Yes            Yes
334                                    Email re PO 218709                                08/12/13               Yes            Yes
335                                    Email re PO 218978                                08/29/13               Yes            Yes
336                                    Email re PO 218975                                09/29/13               Yes            Yes
337                                    Email re PO 219163                                09/11/13               Yes            Yes
338                                    Email re PO 219366                                09/24/13               Yes            Yes
339                                    Email re PO 219367                                09/25/13               Yes            Yes
340       EM007546                     Email re Bellagio Spa Tower                       10/10/13               Yes            Yes
341       EM003106                     Email re 13017MR                                  10/23/13               Yes            Yes
342                                    Email re PO 219803                                10/23/13               Yes            Yes
343       EM003210                     Email re 13017MR                                  11/14/13               Yes
344                                    Email re V20 PO 220378                            12/03/13               Yes            Yes
345                                    Email re Mandalay Bay Bid Package                 12/03/13               Yes


9 of 16                                                                                                                                                              Draft Printed 10/30/2018 
                                                     Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 10 of 16
                                                                                Electric Mirror V. Avalon Glass
                                                                                 Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                             Joint Sitp     Joint Stip 
Ex. #      Bates ‐ Begin   Depo Ex. #   Description                                           Date                Authentic     Admissible     Date Offered   Date Admitted
346        EM003284                     Email re MB bid package                               12/06/13               Yes
347                                     Email re PO 220583                                    12/18/13               Yes            Yes
348                                     Email re PO 220641                                    12/20/13               Yes            Yes
349                                     Email re PO 215388                                    01/17/13               Yes
350        EM003346                     Email re Electric Mirror PO 13017                     02/03/14               Yes
351                                     Email re PO 221639                                    03/04/14               Yes            Yes
352                                     Email re PO 221710                                    03/10/14               Yes            Yes
353        EM007807                     Email re Delano Order                                 03/11/14               Yes
354                                     Email re PO 2221763                                   03/14/14               Yes            Yes
355        EM003467                     Email re PO 13017                                     03/24/14               Yes
356        EM003478                     Email re MGM Mandalay Bay Conference call             04/01/14               Yes
357        EM007852                     Email re Chassis for V70 sample                       04/01/14               Yes
358        EM004385                     Email re MGM Projects Glass finishes                  04/02/14               Yes
359        EM007915                     Email re SO 31472                                     04/16/14               Yes
360                                     Email re V20 PO 222272                                04/17/14               Yes            Yes
361        EM007959                     Email re Delano Public Spaces                         04/22/14               Yes
362        EM003570                     Email re Glass Finishes                               04/28/14               Yes
363        EM008036                     Email re Mandalay Bay SO                              05/12/14               Yes
364        EM008103                     Email re SO 31472                                     05/13/14               Yes
365                                     Email re PO 222670                                    05/13/14               Yes            Yes
366                                     Email re PO 222738                                    05/15/14               Yes            Yes
367        EM008158                     Email re Delano, dark corner issue                    05/16/14               Yes
368        EM008248                     Email re important announcement from Avalon           05/02/14               Yes            Yes
368                                     Email re PO 222892                                    05/23/14               Yes            Yes
370        EM008257                     Email re Avalon Glass Prices                          05/27/14               Yes            Yes
371                                     email re PO 222942                                    05/28/14               Yes            Yes
372                                     Email re PO 223212                                    06/11/14               Yes            Yes
373                                     email re PO 223302                                    06/17/14               Yes            Yes
374                                     Email re V20 shipment                                 06/14/14               Yes
375        EM008392                     Email re glass issues                                 06/27/14               Yes
376        EM003741                     Email re Model Room Issues                            07/08/14               Yes            Yes
377        EM008408                     Email re room photos                                  07/08/14               Yes            Yes


10 of 16                                                                                                                                                                  Draft Printed 10/30/2018 
                                                     Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 11 of 16
                                                                                 Electric Mirror V. Avalon Glass
                                                                                  Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                              Joint Sitp     Joint Stip 
Ex. #      Bates ‐ Begin   Depo Ex. #   Description                                            Date                Authentic     Admissible     Date Offered   Date Admitted
378        EM003736                     Email re MB Model Room Review                          07/08/14               Yes
379        EM008440                     Email re Mandalay SO                                   07/09/14               Yes
380        EM008446                     Email re (HOT) No Charge Replacement                   07/10/14               Yes
381        EM008459                     Email re (HOT) No Charge Replacement                   07/10/14               Yes
382        EM003744                     Email re replacement due to scratches                  07/10/14               Yes
383        EM008476                     Email re Electric Mirror Site Visit update             07/11/14               Yes
384        EM003795                     Email re Mandalay Bay Room Remodel                     08/18/14               Yes
385        EM003853                     Email re MGM PO Format                                 08/28/14               Yes
386        EM003865                     Email re 50/50 oversized sample                        09/03/14               Yes
387        EM003863                     Email re 50/50 oversized sample                        09/03/14               Yes
388        EM003976                     Email re MirroView 50/50                               10/09/14               Yes
389        EM003980                     Email re MirroView 50/50                               10/10/14               Yes
390        EM003993                     Email re mirroview 50/50                               10/10/14               Yes
391                        022          Email re MirroView 50/50                               10/14/14               Yes
392                                     Email re Mandalay Bay Tower Remodel ‐ Bid Package      10/27/14               Yes            Yes
393                        023          Email re V20                                           10/28/14               Yes            Yes
394                                     Email re revised specifications                        11/11/14               Yes            Yes
395        EM009054                     Email re finish clarification for all series           12/08/14               Yes
396        EM009047                     Email re finish clarifications for all series          12/08/14               Yes
397                                     Email re pricing options                               12/15/14
398                                     Email re updated information                           12/15/14
399                                     Email re V20                                           05/23/16               Yes            Yes
400                        024          Email re V20                                           12/16/14               Yes            Yes
401                                     Email re special size Mirroviews                       06/15/17
402                        025          Email re message from KMBT                             12/30/14               Yes            Yes
403        EM039961                     Email  re 2015 quality plan                            01/07/15               Yes
404        EM009099                     Email re V20 demand                                    01/09/15               Yes
405                                     Email re V20                                           01/14/15
406                        026          Email re V20                                           01/14/15               Yes            Yes
407                                     Email re Mirroview project                             01/16/15
409        EM004238                     Email re copper free testing                           03/19/15               Yes            Yes
410                        029          Email re Message from KMBT_501                         04/13/15               Yes            Yes


11 of 16                                                                                                                                                                   Draft Printed 10/30/2018 
                                                      Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 12 of 16
                                                                                  Electric Mirror V. Avalon Glass
                                                                                   Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                               Joint Sitp     Joint Stip 
Ex. #      Bates ‐ Begin   Depo Ex. #   Description                                             Date                Authentic     Admissible     Date Offered   Date Admitted
411                        030          Email re Message from KMBT_501                          04/13/15               Yes            Yes
412        EM004436                     Email re MB Tower Remodel ‐ Production Status           04/28/15               Yes            Yes
413        EM015895                     Email re Mirror QC process                              05/18/15               Yes
414        EM015913                     Email re Avalon Glass ‐ Meeting                         05/27/15               Yes            Yes
415        EM015904                     Email re QC Process                                     05/27/15               Yes
417        EM039966                     Email re Mirror Processing quality                      06/03/15               Yes
418        EM009669                     Email re laser settings                                 06/08/15               Yes
419        EM009681        082          Email re V‐Mirror                                       06/18/15               Yes
420        EM039974                     Email re quality team tasks                             06/09/15               Yes
421                                     Email re specs Redacted                                 06/12/15
422        EM039976                     Email re quality team tasks                             06/16/15               Yes
423        EM004510                     Email re  PO 229593                                     06/23/15               Yes            Yes
424        BOMB000089                   Email re GFCI                                           07/01/15               Yes
425        EM016170                     Email re Production photos/maintenance                  07/02/15               Yes
426        EM009692                     Email re Crate tipped over                              07/03/15               Yes
427        BOMB000116                   Email w photos                                          07/06/15               Yes
428        EM009696    087 / 141        Email re mirror defects                                 07/06/15               Yes            Yes
429        EM004514                     Email re mirror defects                                 07/06/15               Yes            Yes
430        EM009706                     Email re defects                                        07/07/15               Yes            Yes
431        BOMB000050                   Email re 18235                                          07/08/15               Yes
432        EM009771                     Email re Issues at MB                                   07/10/15               Yes            Yes
433        EM004548                     Email re Electric Mirror Matrix                         07/10/15               Yes            Yes
435        EM004557                     Email re  Mandalay Bay Mirror Meeting                   07/13/15               Yes
436        BOMB000023                   Email re scratched mirror                               07/13/15               Yes
437        BOMB0000127                  Email re 16th floor                                     07/13/15               Yes
438        BOMB0000302                  Email w mirror 16206                                    07/13/15               Yes
439        EM009785    145              Email re cloths                                         07/13/15               Yes            Yes
440                    052              Email re illiminated chassis                            07/16/15               Yes            Yes
441        EM009788                     Email re precut mirror QC rejection criteria            07/17/15               Yes
442        EM009806                     Email re Mandalay Bay                                   07/21/15               Yes
443        BOMB0000200                  Email re punch list                                     07/21/15               Yes
444        BOMB000308                   Email re cracked mirror                                 07/21/15               Yes


12 of 16                                                                                                                                                                    Draft Printed 10/30/2018 
                                                       Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 13 of 16
                                                                                     Electric Mirror V. Avalon Glass
                                                                                      Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                                  Joint Sitp     Joint Stip 
Ex. #      Bates ‐ Begin   Depo Ex. #    Description                                               Date                Authentic     Admissible     Date Offered   Date Admitted
445        EM004589                      Email re Electric Mirror Matrix                           07/22/15               Yes
446        EM009810                      Email re Mandalay Bay                                     07/22/15               Yes
447        EM009813                      Email re Electric Mirror Matrix                           07/23/15               Yes
448                        070           Email re Electric Mirror Matrix                           07/23/15               Yes            Yes
449        EM008931                      Email re Mandalay Bay Update                              07/24/15               Yes
451        BOMB000006                    Email re 14‐200 mirrors                                   07/27/15               Yes
452        BOMB000033                    Email re mirror inspection                                07/27/15               Yes
453        EM009866                      Email re Mandalay Bay                                     07/27/15               Yes
454        EM009852                      Email re Mandalay Bay                                     07/27/15               Yes            Yes
456        EM009852        148           Email re Mandalay Bay                                     07/27/15               Yes            Yes
457        EM039978                      Email w Mirror Processing Quality Spreadsheet             07/28/15               Yes
458        EM009911                      Email re Mandalay Bay                                     07/28/15               Yes            Yes
459        EM016014                      Email re BOB                                              07/27/15               Yes
460                        032           Email re Implementation of Fixtures                       07/29/15               Yes            Yes
461        EM001269                      Email re Follow Up on sample high quality mirror          07/31/15               Yes
462        EM009986                      Email re MB Returns                                       08/04/15               Yes            Yes
463                        034           Email re V20 HOLD                                         08/04/15               Yes            Yes
464        EM010026        002 Andrich   Email re Trump rework priority                            08/06/15               Yes
465        EM010054                      Email re Boxes for remake Mandalay Bay                    08/07/15               Yes            Yes
466        EM016020                      Email w Mirror rejection                                  08/07/15               Yes            Yes
467        EM016072                      Email re Mirror Rejection BOB                             08/07/15               Yes            Yes
468        EM010071                      Email re Trump Reworks Job 024751                         08/07/15               Yes            Yes
469                        033           Email re 230641 V20 PO                                    08/07/15               Yes            Yes
470        EM004647                      Email re MB Tower Remodel ‐ 13017                         08/10/15               Yes            Yes
471        EM010274                      Email re V20 AST Bulletins                                08/11/15               Yes            Yes
472                                      Email re asked for V20 ASM STandards                      08/11/15               Yes            Yes
473                        064           Email re MB Tower Remodel                                 08/11/15               Yes            Yes
474                                      Email re V20 ASM standard                                 08/11/15
475        EM010408                      Email re Mandalay Bay Rework Plan                         08/12/15               Yes
476                                      Email re ASTM C1376‐03                                    08/13/15
477        EM010435                      Email re Mandalay Bay Rework Plan                         08/14/15               Yes            Yes
478        EM010437                      Email re MB Tower Remodel ‐ 13017                         08/14/15               Yes            Yes


13 of 16                                                                                                                                                                       Draft Printed 10/30/2018 
                                                      Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 14 of 16
                                                                                  Electric Mirror V. Avalon Glass
                                                                                   Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                               Joint Sitp     Joint Stip 
Ex. #      Bates ‐ Begin   Depo Ex. #   Description                                             Date                Authentic     Admissible     Date Offered   Date Admitted
479        EM040053                     Email re Mandalay Bay rework plan                       08/14/15               Yes            Yes
480        EM040063                     Email re Mandalay Bay Rework Plan                       08/18/15               Yes            Yes
481        EM010474                     Email re Extra glass sitting outside                    08/19/15               Yes            Yes
482        EM016129                     Email re QC Criteria                                    08/19/15               Yes
483        EM010478                     Email re Question                                       08/19/15               Yes            Yes
485        EM010494                     Email re Mandalay Bay Rework                            08/21/15               Yes            Yes
486        EM010506                     Email re Mandalay Bay 38807                             08/24/15               Yes            Yes
487        EM004721                     Email re Mandalay Bay SO                                08/25/15               Yes            Yes
488        PNA0000635                   Email re Avalon ‐ MirroView                             09/01/15               Yes
489                        074          Email re Update                                         09/01/15
490        EM004770                     Email re MB Tower Remodel ‐13017 Clarification          09/02/15               Yes            Yes
491                                     Email re V20 Manadlay                                   09/02/15
492        EM004764                     Email re MB Tower Remodel 13017 remediation             09/02/15               Yes            Yes
493                        036          Email re V20 Manadlay                                   09/02/15               Yes
494                        071          Email re Mirror Inspection                              09/03/15               Yes            Yes
495                        054          Email re V20 Mandalay                                   09/03/15               Yes            Yes
496        EM010609                     Email re Mandalay Bay New Build                         09/08/15               Yes            Yes
497        EM016146                     201 Folsom                                              09/09/15               Yes            Yes
499        EM010740                     Email re Counts for MB                                  09/11/15               Yes            Yes
501                        157          Email re Update                                         09/11/15               Yes
503                                     Email re Mandalay Bay V mirror criteria                 09/04/15
504        EM010875                     Email re Update on new production                       09/16/15               Yes            Yes
505        EM010884                     Email re 9‐17 Tie‐in                                    09/17/15               Yes
506                        055          Email re This weeks pick up schedule                    09/17/15               Yes            Yes
507        EM004829                     Email re MB Tower Remodel go back plan                  09/22/15               Yes            Yes
508        EM010954                     Email re V‐mirror                                       09/23/15               Yes
509                        066          Email re MB go‐backs                                    09/25/15               Yes            Yes
510        EM039833                     Email re Vmirror                                        09/29/15               Yes
511        EM014251                     Email re 148717‐00                                      10/01/15               Yes
512                        038          Email re quality issues                                 10/01/15               Yes            Yes
513        EM004910                     Email re packaging                                      10/02/15               Yes
515                        039          Email re PO 231829                                      10/12/15               Yes


14 of 16                                                                                                                                                                    Draft Printed 10/30/2018 
                                                        Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 15 of 16
                                                                                     Electric Mirror V. Avalon Glass
                                                                                      Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                                  Joint Sitp     Joint Stip 
Ex. #      Bates ‐ Begin   Depo Ex. #   Description                                                Date                Authentic     Admissible     Date Offered   Date Admitted
516        EM004993                     Email re concealed damage                                  10/13/15               Yes
518                        068          Email re installation meeting                              10/15/15               Yes
519        EM011857        080          Email re shallow laser lines                               11/12/15               Yes
521                                     Email re mandalay bay glass                                11/16/15
522        EM015975                     Email re IQC Mirror inspection system                      11/16/15               Yes
523        EM014571        153          Email re  EM  freight                                      08/09/17               Yes
524        EM005294                     Email re damaged goods                                     11/18/15               Yes
525        EM012026                     Email re damaged goods                                     11/19/15               Yes
526                                     Email re credit request                                    11/20/15
527                        081          Email re tie‐in 11‐24                                      11/24/15               Yes
528        EM040077                     Email re Mirror Quality Standards                          11/25/15               Yes
529        EM016168                     Email re estimate of revenue                               12/01/15
530                                     Email re scratches in Mirroview                            12/10/15
531        EM012323                     Email re MB production line                                12/11/15               Yes
532                        041          Email re Pilkington Meeting at Electric Mirror             12/15/15               Yes            Yes
533        EM012516        124          Email re update                                            12/17/15
534        EM005515                     Email re  mirror count                                     12/18/15               Yes
535        EM012594                     Email re weekly update                                     12/20/15
536        EM012656                     Email re inventory                                         12/21/15               Yes
537        EM005556                     Email re mirror quality issues                             12/22/15               Yes
538        EM012666                     email re possible Mandalay Bay deviation                   12/22/15               Yes
539        EM012787                     Email re tie‐in 12/28/15                                   12/28/15               Yes            Yes
540        EM040244                     Email re missing UL labels                                 12/28/15               Yes
541        PNA0000377                   Email re Pilkington visit                                  12/29/15               Yes            Yes
542        EM013050                     Email re quick update                                      01/09/16               Yes            Yes
543        PNA0000239      215          Visit Report                                               01/11/16
544        EM013090                     Email re MB samples for Pilkington                         01/12/16               Yes            Yes
545        EM013230                     Email re MB Samples for Pilkington                         01/17/16               Yes            Yes
546        EM013277        130 / 10 Dco Email re Pilkington visit to EM                            01/19/16
547        EM013360                     Email re warehouse storage                                 01/21/16               Yes            Yes
548        EM005949                     Email re trip report                                       01/25/16               Yes            Yes
549        EM013440        150          Email re Avalon statement                                  01/26/16               Yes


15 of 16                                                                                                                                                                       Draft Printed 10/30/2018 
                                                      Case 2:16-cv-00665-RAJ Document 122-1 Filed 10/30/18 Page 16 of 16
                                                                                  Electric Mirror V. Avalon Glass
                                                                                   Case No. 2:16‐cv‐00665‐RAJ
Trial                                                                                                               Joint Sitp     Joint Stip 
Ex. #      Bates ‐ Begin   Depo Ex. #   Description                                             Date                Authentic     Admissible     Date Offered   Date Admitted
550        EM014749        156          Email re delay example                                  01/27/16               Yes
551        EM013531                     Email re blasting                                       01/29/16               Yes
552        PNA0000050                   Email re test plan mirropane                            02/03/16
553        EM013685                     Email re 2/18 numbers                                   02/19/16               Yes            Yes
554        EM040176                     Email re credit requests                                02/23/16               Yes            Yes
555                                     Email re glass orders report                            02/23/16
556        EM013773                     Email re Mandalay Bay post mortem                       02/24/16               Yes
557                        076          Email re Week 10                                        03/04/16               Yes
558        EM040215                     Email re credit requests                                03/07/16               Yes
559        EM013868                     Email re Go back rooms                                  03/14/16               Yes            Yes
560        EM013874                     Email re go backs                                       03/14/16               Yes
561        EM013918                     Email re Electric Mirror 33016                          04/04/16               Yes
562                                     Partin Report                                           12/10/17
563                                     Email re Special Size MirroView                         06/15/17               Yes            Yes
570                        158          Draft Damages to Electric Mirror                        03/08/18               Yes
571                        159          Tracking Mirror spreadsheet                             03/08/18               Yes            Yes
572                        160          Cost of Replacement Mirrors Spreadsheet                 03/08/18               Yes            Yes
573                                     Punchlist Complete                                      02/07/18               Yes            Yes
574                                     Red Tags                                                12/03/15               Yes
575        EM009715        051 / 60     Email re defects                                        07/07/15
576        EM010531                     Email re MAB 13017                                      08/26/15               Yes            Yes
577        EM010536                     Email re Update                                         09/01/15               Yes            Yes
578                        122          Weekly Update                                           12/06/15
579        EM012341                     Email re Supplier Report                                12/12/15               Yes
580        EM011956                     Email re Mandalay Bay glass                             11/07/15               Yes
581        EM012412                     Email re V20 Hold                                       12/15/15               Yes




16 of 16                                                                                                                                                                    Draft Printed 10/30/2018 
